AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina


Paul McCurley, III, individually and on behalf of all
           similarly situated individuals                          )
                      Plaintiffs                                   )
                         v.                                        )        Civil Action No.     5:16-00194-JMC
  Flowers Foods Inc., and Derst Baking Company                     )
                        LLC                                        )
                     Defendants

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

  the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                                .
O other: the settlement agreement and the terms set forth in the order dated September 10, 2018 are approved and this
case is dismissed with prejudice.


This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having granted the
plaintiff’s unopposed motion for final approval of class and collective action settlement.


Date: October 26, 2018                                                     CLERK OF COURT


                                                                                               s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
